Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                         Illinois Official Reports                          the accuracy and
                                                                            integrity of this
                                                                            document
                                Supreme Court                               Date: 2020.12.01
                                                                            10:40:17 -06'00'



                           Raab v. Frank, 2019 IL 124641




Caption in Supreme   KIRK RAAB v. KENNETH FRANK, Appellee (David A. Grossen
Court:               et al., Appellants).



Docket No.           124641



Filed                November 21, 2019



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Jo Daviess County, the Hon.
                     William A. Kelly, Judge, presiding.



Judgment             Appellate court judgment affirmed in part and reversed in part.
                     Circuit court judgment affirmed.



Counsel on           Stephanie R. Fueger and McKenzie R. Blau, of O’Connor & Thomas,
Appeal               P.C., of Dubuque, Iowa, for appellants.

                     Timothy B. Zollinger and Lucas M. Brainerd, of Ward, Murray, Pace
                     & Johnson, P.C., of Sterling, for appellee.
     Justices                  JUSTICE GARMAN delivered the judgment of the court, with
                               opinion.
                               Chief Justice Burke and Justices Thomas, Kilbride, Karmeier, Theis,
                               and Neville concurred in the judgment and opinion.



                                               OPINION

¶1        Plaintiff Kirk Raab sued defendant Kenneth Frank in the circuit court of Jo Daviess County
      for violations of the Illinois Domestic Animals Running at Large Act (Animals Running Act)
      (510 ILCS 55/1 (West 2010)), seeking damages for injuries sustained when his vehicle collided
      with a cow owned by Frank that escaped its confining fence and wandered onto the highway.
      Frank filed a third-party complaint against the owners of the neighboring parcel of land, David
      and Virginia Grossen, seeking contribution pursuant to the Joint Tortfeasor Contribution Act
      (Contribution Act) (740 ILCS 100/2 (West 2010)) based on negligence, breach of duty under
      the Fence Act (765 ILCS 130/3 (West 2010)), and breach of contract. Frank and Raab reached
      a settlement, and Raab’s claim against Frank was subsequently dismissed with prejudice. The
      Grossens then filed a motion for summary judgment (735 ILCS 5/2-1005 (West 2012)) on all
      claims against them. The circuit court granted the Grossens’ motion for summary judgment on
      the negligence and Fence Act claims. After initially denying summary judgment on the breach
      of contract claim, the circuit court ultimately dismissed that claim as well, accepting the
      Grossens’ argument that they owed no duty to Raab under the contract.
¶2        The appellate court affirmed the dismissal of the Fence Act claim and reversed the circuit
      court’s grant of summary judgment on both the negligence claim and the breach of contract
      claim. 2019 IL App (2d) 171040. The Grossens then filed a petition for leave to appeal, which
      we allowed pursuant to Illinois Supreme Court Rule 315 (eff. July 1, 2018).

¶3                                          BACKGROUND
¶4        The Grossens are owners of a parcel of real estate (Parcel A) in rural Jo Daviess County
      adjacent to a parcel leased by Kenneth Frank (Parcel B). Virginia Grossen inherited Parcel A
      from her mother in 2005 and executed a quitclaim deed to convey the property to herself and
      her husband jointly in 2006. The Grossens do not live on this parcel. A common fence runs
      between Frank’s and the Grossens’ parcels.
¶5        Frank uses Parcel B for pasturing cattle and has done so since 2009. The terms of Frank’s
      oral lease provide that he is responsible for maintaining the fences on the parcel. Upon renting
      the property, Frank inspected the fencing on Parcel B to ensure that it was suitable for
      containing cattle. Frank also learned of a signed agreement between the prior owners of Parcels
      A and B regarding fence maintenance responsibilities. Prior to 2011, the Grossens were not
      aware of this agreement or that Frank was using Parcel B to pasture cattle. 1
¶6        Since renting, Frank has inspected the fence every Sunday. In July 2009, July 2010, and
      July 2011, heavy rainstorms damaged portions of the common fence between Parcels A and

          1
           The record does not reveal how the Grossens became aware of the fence agreement.

                                                  -2-
       B, necessitating repairs. Following each storm, Frank repaired the damaged fence. He did not
       enlist the Grossens’ aid in the repairs or contact them to notify them of any damage. Frank
       believed each of his repairs was adequate for containing his livestock.
¶7         In November 2011, Frank’s cattle escaped his parcel and entered onto a nearby road. Raab
       was driving on the road and collided with one of Frank’s cattle.
¶8         In November 2013, Raab filed a one-count lawsuit against Frank for personal injuries
       suffered in the collision. Raab contended that Frank had failed to use reasonable care to restrain
       his livestock, in violation of the Animals Running Act.
¶9         In August 2014, Frank filed a three-count, third-party complaint against the Grossens,
       seeking contribution under the Contribution Act based on theories of breach of duty under the
       Fence Act, negligence, and breach of contract. Frank alleged that the cow that injured Raab
       escaped through a portion of fence the Grossens were obligated to maintain. The parties do not
       dispute that the alleged exit location is the Grossens’ responsibility under the contract.
¶ 10       In June 2016, the circuit court approved a $225,000 settlement agreement between Raab
       and Frank. Subsequently, the Grossens moved for summary judgment on all counts of Frank’s
       third-party complaint. The Grossens argued that the negligence count was barred by the
       Animals Running Act, no duty arose under the Fence Act, and the contract claim was barred
       because the fence agreement did not run with the land.
¶ 11       In September 2016, in partially granting the Grossens’ motion for summary judgment, the
       circuit court determined that the Animals Running Act barred any contribution from
       nonowners or nonkeepers of livestock and granted summary judgment on the Fence Act due
       to Frank’s failure to notify the Grossens of any known deficiencies in the fence. See 765 ILCS
       130/11 (West 2010) (a party must give 10 days’ notice that reparation of an adjoining fence is
       necessary prior to undertaking repairs on his own in order to hold nonrepairing party liable for
       damages). The court denied the Grossens summary judgment as to the breach of contract count,
       however, finding that the fence agreement indeed ran with the land.
¶ 12       In August 2017, the Grossens filed a second motion for summary judgment, arguing that,
       under the Contribution Act, the basis for a contributor’s responsibility to share in the payment
       of damages is his liability in tort to the injured party. The circuit court held that a breach of the
       fence contract could not create that liability in tort to Raab. Therefore, following the dismissal
       of Frank’s other third-party claims, the contract could not be the sole basis for contribution.
       The court thus dismissed the final surviving claim against the Grossens. Frank filed a timely
       notice of appeal.
¶ 13       On appeal, Frank argued that the circuit court erred in granting the Grossens summary
       judgment on each of the counts of his complaint. Reasserting his initial arguments, Frank
       contended that a basis for contribution lies in either the Animals Running Act, the Fence Act,
       or the fence agreement signed by the parties’ predecessors in interest.
¶ 14       The appellate court reversed the circuit court’s grant of summary judgment as to the
       Animals Running Act, holding that Raab’s inability to pursue an action against the Grossens
       as nonowners of cattle under that act had no bearing on Frank’s ability to seek contribution
       from the Grossens under the Contribution Act. 2019 IL App (2d) 171040, ¶ 29. The appellate
       court affirmed the circuit court’s ruling on the Fence Act, holding summary judgment proper
       due to Frank’s failure to provide the Grossens notice of known fence defects. Id. ¶ 34. Finally,
       the court reversed summary judgment on Frank’s breach of contract claim, holding that,

                                                     -3-
       although the Grossens were not liable in tort, the fence agreement established a relationship
       between the parties such that contribution would be equitable. Id. ¶ 43.
¶ 15       This court granted the Grossens’ petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2018).

¶ 16                                            ANALYSIS
¶ 17       The first issue before this court is whether a party may bring an action against nonowners
       or nonkeepers of livestock belonging to neighboring landowners pursuant to the Contribution
       Act, based on breach of a duty at common law. The second issue is whether the Animals
       Running Act immunizes nonowners and nonkeepers from potential common-law liability.
       Finally, we consider whether a breach of contract creates “liability in tort” or otherwise serves
       as the basis for a contribution claim under the Contribution Act.
¶ 18       The fundamental goal of statutory construction is to ascertain and give effect to the intent
       of the legislature. LaSalle Bank National Ass’n v. Cypress Creek 1, LP, 242 Ill. 2d 231, 237
       (2011). The best indicator of that intent is the plain language of the statute, given its ordinary
       meaning. Wisniewski v. Kownacki, 221 Ill. 2d 453, 460 (2006). Where the language is clear
       and unambiguous, we will apply it as written. Only where the language is ambiguous do we
       turn to extrinsic sources to determine legislative intent. Id. Questions of statutory construction
       are questions of law and reviewed de novo. People v. Perry, 224 Ill. 2d 312, 324 (2007).

¶ 19                                        The Contribution Act
¶ 20       We turn first to the Contribution Act, which provides redress for a joint tortfeasor to seek
       contribution against fellow joint tortfeasors who have not paid their pro rata share of the
       common liability. 740 ILCS 100/2 (West 2010).
¶ 21       The Contribution Act provides, in part:
              “Except as otherwise provided in this Act, where 2 or more persons are subject
              to liability in tort arising out of the same injury to person or property, or the same
              wrongful death, there is a right of contribution among them, even though judgment has
              not been entered against any or all of them.” Id. § 2(a).
       The basis for a contributor’s obligation rests on his liability in tort to the injured party. J.I.
       Case Co. v. McCartin-McAuliffe Plumbing & Heating, Inc., 118 Ill. 2d 447, 462 (1987). In the
       contribution context, liability in tort has been interpreted to mean “potential” tort liability,
       determined at the time of the injury to the initial plaintiff. Doyle v. Rhodes, 101 Ill. 2d 1, 10-
       11 (1984). Potential for tort liability exists until a defense is established. Id. If the underlying
       claim does not create liability in tort, a third-party plaintiff may not recover on a contribution
       claim. People v. Brockman, 143 Ill. 2d 351, 372 (1991).
¶ 22       Frank’s complaint alleges liability in tort under the common law or alternatively under
       breach of contract. We must therefore determine whether the Grossens are potentially liable
       under either basis.




                                                    -4-
¶ 23                                              I. Negligence
¶ 24                                            A. Common Law
¶ 25        Frank first argues that common-law negligence provides a basis for potential tort liability.
       He contends that, rather than being the source of liability for livestock owners and keepers for
       estray 2 damage, the Animals Running Act merely operates as an immunity or affirmative
       defense to nonowners and nonkeepers. As such, he posits that the statute shields the Grossens
       from liability to Raab but not from the “potential tort liability” necessary for third-party
       contribution.
¶ 26        None of Frank’s cited case law supports the proposition of common-law liability for
       nonowners or nonkeepers of livestock. First, Frank cites Bulpit v. Matthews, 145 Ill. 345
       (1893), where the plaintiff sued to recover damages to his crops inflicted by Matthews’s
       escaped livestock. In explaining the motives and circumstances that led to the enactment of the
       Animals Running Act, this court stated, “ ‘[h]owever well adapted the rule of common law
       may be to a densely populated country like England, it is surely but illy adapted to a new
       country like ours’ ”; “ ‘it does not, and never has prevailed in Illinois.’ ” Id. at 350-51 (quoting
       Seeley v. Peters, 10 Ill. 130, 142 (1848)); see also Boyer v. Sweet, 4 Ill. 120 (1841). Upon
       examining the Illinois statutes in place that expressly allowed the owners of domestic animals
       to permit them to run at large, the court surmised “[i]t followed *** that the common law rule
       was not in force.” Bulpit, 145 Ill. at 351. The Bulpit court further stated that “[p]rior to the
       passage of [the Animals Running Act], as we have seen, the territory in which [animals] were
       prohibited from running at large, were exceptions out of the general rule.” Id. at 354.
¶ 27        Despite Frank’s assertion that the case proves the existence of a common-law cause of
       action for estray damage, the Bulpit court actually held that the English common-law rule,
       mandating that “ ‘every man must keep his cattle from his neighbor’s premises’ ” “has, since
       the passage of the [Animals Running Act] been in force in this State.” (Emphasis added.) Id.
       at 356 (quoting Lee v. Burk, 15 Ill. App. 651, 652-53 (1884)).
¶ 28        Frank additionally relies on McKee v. Trisler, 311 Ill. 536 (1924), as representative of the
       same premise. However, the McKee court’s discussion of the common law existing before the
       Animals Running Act was based upon this court’s decision in McCormick v. Tate, 20 Ill. 334
       (1858), also cited by Frank. McCormick held that, although there was a common law as to
       fences within a parcel, “there was no general law in this state prohibiting cattle from running
       at large in the highway and commons.” Id. at 337. Consequently, neither case supports Frank’s
       argument. Moreover, reliance on case law prior to the Act’s enactment, such as McCormick, is
       not particularly helpful to the case at bar.
¶ 29        Frank also cites Ward v. Brown, 64 Ill. 307, 310 (1872), asserting that the court’s dicta that
       “[t]here is nothing indicating that appellants were guilty of negligence, either in the selection
       of the bailee or in placing the cattle in his field, or in fact the omission of any duty that devolved
       upon them” is inconsistent with liability under the Animals Running Act and, therefore,
       demonstrative of a common-law cause of action. We disagree. An owner being potentially
       liable for negligent selection of a bailee or pasture is in complete accord with both the plain
       language of the Animals Running Act, encompassing only owners and keepers, and with


           Estray: “a valuable domestic animal found wandering away from its home or enclosure.”
           2

       Webster’s Third New International Dictionary 779 (2002).

                                                     -5-
       subsequent appellate decisions examining bailor/bailee liability under that act. See, e.g.,
       Moreno v. Beckwith, 77 Ill. App. 2d 443 (1967) (the term “keeper” held to impose liability on
       a bailee for injuries resulting from animals that are the subject of a bailment); Heyen v. Willis,
       94 Ill. App. 2d 290 (1968) (landowner lessor of pasture not subject to liability for estray
       damage appropriately attributed to “keeper” lessee).
¶ 30       Indeed, the appellate court has consistently held that “[p]rior to the enactment of the
       Animal[s Running] Act there was no liability in Illinois for injury or damage caused by an
       animal running at large. *** But in making a change [the legislature] limited the liability for
       damage by estrays to their owner or keeper.” Heyen, 94 Ill. App. 2d at 296.
¶ 31       Frank’s position is that the Grossens remain liable until the Animals Running Act is
       asserted as an affirmative defense or immunity from a common-law duty. This argument is
       misplaced. While the amended Animals Running Act does provide a respite for owners and
       keepers in the form of a negligence standard as opposed to strict liability, we have found no
       cases that support the existence of a common-law cause of action against nonowners or
       nonkeepers for estray damage, nor does Frank cite any.
¶ 32       As explained, Illinois courts have consistently recognized that liability for damage from
       escaped livestock stems from the Animals Running Act. The Grossens, as nonowners and
       nonkeepers, are thus not potentially subject to liability under common law.

¶ 33                                   B. The Animals Running Act
¶ 34       The Animals Running Act affords a source of recovery for estray damage by mandating
       that owners and keepers of cattle use reasonable care in restraining their livestock to prevent
       them from running at large. Originally, the Animals Running Act imposed a strict liability
       standard on an owner or keeper of livestock for damages caused by unrestrained animals. As
       amended in 1931, the Animals Running Act was modified from the strict liability standard to
       provide innocent owners relief from harsh consequences where an owner acted within reason
       and did not know of the animal’s escape. Nevious v. Bauer, 281 Ill. App. 3d 911, 915 (1996).
       Turning to the pertinent language of the Animals Running Act, it states:
               “No person or owner of livestock shall allow livestock to run at large in the State of
               Illinois. All owners of livestock shall provide the necessary restraints to prevent such
               livestock from so running at large and shall be liable in civil action for all damages
               occasioned by such animals running at large; Provided, that no owner or keeper of such
               animals shall be liable for damages in any civil suit for injury to the person or property
               of another caused by the running at large thereof, without the knowledge of such owner
               or keeper, when such owner or keeper can establish that he used reasonable care in
               restraining such animals from so running at large.” 510 ILCS 55/1 (West 2010).
¶ 35       The text of the statute is unambiguous. It does not refer to nonowners or nonkeepers and
       cannot be declared to create the defense or immunity Frank asserts. Instead, the Act establishes
       a reasonable duty for owners and keepers to confine their livestock.
¶ 36       To reiterate, the Animals Running Act has been analyzed by the appellate court in varying
       iterations of possessory control of livestock, held to impose liability on a bailee, while held not
       to extend liability to a landowner leasing land to a third-party livestock owner. See, e.g.,
       Moreno, 77 Ill. App. 2d 443; Heyen, 94 Ill. App. 2d 290. However, under any examined
       scenario, the Animals Running Act has not been held to apply to nonowners or nonkeepers of

                                                    -6-
       livestock. Thus, neither the plain language nor case law provides authority that the statute is
       an affirmative defense or immunity.

¶ 37                              II. Breach of Contract (Fence Agreement)
¶ 38       Again, “[i]f the parties are not subject to liability in tort for the plaintiff’s injuries at issue
       in the underlying action, there is no right of contribution between those parties.” Giordano v.
       Morgan, 197 Ill. App. 3d 543, 548 (1990); see also Brockman, 143 Ill. 2d 351. Although a
       breach of contract is a nontort theory, that alone is not determinative as to whether parties
       might also be subject to liability for contribution. Giordano, 197 Ill. App. 3d at 548. Thus,
       Frank alternately asserts that, even if the Grossens are not liable in tort to Raab under the
       Animals Running Act or the common law, they should be liable in tort through breach of
       contract.
¶ 39       As established, liability in tort governing contribution has been interpreted to mean
       “potential” tort liability of the party, determined at the time of the injury to the initial plaintiff.
       Doyle, 101 Ill. 2d at 10-11. At the time of Raab’s injury, Frank asserted two potential bases for
       liability—the Animals Running Act and the Fence Act. As discussed above, a cause of action
       against the Grossens as nonowners and nonkeepers of cattle does not exist under the Animals
       Running Act.
¶ 40       The Fence Act was also presented as a potentially viable source of liability, but even if
       Frank had raised that issue on appeal before this court, which he did not, both the circuit court
       and appellate court held that, having failed to provide the Grossens with the requisite notice of
       a fence defect, Frank could not sustain an action under the statute.
¶ 41       Frank contends that, if the Animals Running Act operates as a defense to common law, the
       Grossens remain subject to potential liability for injuries occurring before they established
       immunity under the Act. Accordingly, Frank would therefore maintain his right to contribution.
       However, we find his construing the Animals Running Act as either an affirmative defense or
       immunity unfounded.
¶ 42       Under the Contribution Act, although no requirement exists that the bases for liability
       among contributors be the same, some basis for liability to the original plaintiff must exist.
       Vroegh v. J&M Forklift, 165 Ill. 2d 523, 529 (1995). Contribution is predicated upon tort, not
       contract, liability. Cosey v. Metro-East Sanitary District, 221 Ill. App. 3d 205, 209 (1991).
       Neither the Animals Running Act nor common law exposes nonowners or nonkeepers of
       livestock to tort liability for damage caused by neighbors’ cattle. The Grossens, as neither
       owners nor keepers, are accordingly not “liable in tort” under either basis for purposes of the
       Contribution Act. Frank asserts that the Grossens may be held liable for contribution because
       Raab was an incidental third-party beneficiary of the fence agreement. We disagree. Absent
       potential liability in tort, a breach of contract claim does not warrant third-party contribution.
       See, e.g., Cosey, 221 Ill. App. 3d at 210 (finding third-party claims brought pursuant to the
       Contribution Act that alleged only breach of contractual obligations were properly dismissed
       by trial court). Accordingly, we reject Frank’s contention that his claim for contribution may
       be premised on the Grossens’ contractual obligations under the fence agreement.




                                                      -7-
¶ 43                                           CONCLUSION
¶ 44      For the reasons discussed above, we hold that the common law does not provide a basis to
       hold a nonowner or nonkeeper of livestock liable in tort for damage caused by a neighbor’s
       animals. Further, the Animals Running Act is not a source of a duty for nonowners and
       nonkeepers to restrain neighboring cattle.
¶ 45      Since Frank has not otherwise established potential liability in tort, breach of contract alone
       does not give rise to liability under the Contribution Act.

¶ 46      Appellate court judgment affirmed in part and reversed in part.
¶ 47      Circuit court judgment affirmed.




                                                   -8-